Citation Nr: 1205750	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for the residuals of a stab wound to the right arm.

3.  Service connection for a scar on the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2010.  A statement of the case was issued in August 2011, and a substantive appeal was received in August 2011.  The Veteran appeared at a December 2011 Board videoconference hearing.  A transcript is of record.    

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood and mild memory loss.

2.  The Veteran's service-connected residuals of a stab wound to the right arm are not manifested by a superficial and nonlinear scar covering an area of 144 square inches (929 sq. cm.) or greater.  

3.  A scar on the neck was not manifested during the Veteran's active duty service or for many years thereafter, nor is a scar on the neck otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected residuals of a stab wound to the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118 and Code 7802 (2011).

3.  A scar on the neck was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in April 2009 and January 2010.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in May 2009 and August 2009; and afforded the Veteran the opportunity to give testimony at a December 2011 Board videoconference hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

In response to the VA's January 2005 request for information, the VA was informed that the Veteran's record is fire-related and that there are no service treatment records.  In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Increased Ratings

The present appeal involves the Veteran's claims that the severity of his service-connected PTSD and residuals of a stab wound to the right arm warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

I.  PTSD

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medications.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

When the Veteran was afforded a VA examination in August 2009, he stated that he did not have any mental health problems and denied any problem with anxiety or depression.  It appeared to the examiner as if the Veteran was minimizing the extent of any problems that he might be having.  He denied any nightmares and said he generally got 6 to 8 hours of sleep per night.  He reported some intrusive thoughts although he tended to minimize the significance and frequency.  He did think about his time in the military, and his mood had visibly changed as he recounted one story.  The Veteran reported easily being startled and said that whenever his wife dropped something, he jumped and shook.  The Veteran went out to eat on occasion.  Although he did not like going to large stores, he would accompany his wife while she shopped.  While he did avoid war movies because they brought back memories, he did watch the news and reported that seeing Asian-Pacific Islanders did not bother him.

The Veteran had been married to his wife of 61 years and said that they got along well and were close.  He worked for the railroad for more than 20 years and now spent his time tending his acre and a half.  He visited with his children and siblings.

Upon examination, the VA examiner found that the Veteran was a casually-groomed individual, who was fully cooperative.  He also found that the Veteran gave no reason to doubt the information he provided, other than the tendency to minimize the extent of any psychiatric problems he was having.  The Veteran's mood changed when discussing his experiences in the Pacific.  The Veteran's speech was deemed generally within normal limits with regard to rate and rhythm.  He explained that the Veteran's mood had changed at that point and the Veteran became far more upset.  Affect was appropriate to content.  The VA examiner observed that the thought processes and associations were logical and tight.  There was no loosening of association or any confusion.  Memory was intact and the Veteran was oriented in all spheres.  The Veteran did not report hallucinations and no delusional material was noted.  The Veteran denied suicidal/homicidal ideations.  The VA examiner diagnosed chronic PTSD and assigned a GAF score of 65.

The VA examiner believed that the Veteran's symptoms were mild and that they had persisted for a number of years.  He did not find evidence that the PTSD symptoms negatively impacted employment.  There was no impairment in thought processing or communication. 

At the December 2011 Board videoconference hearing, the Veteran testified that: his wife would wake him up whenever he was actually attacking her; he isolated and kept to himself; he did not have too many friends; and he found it difficult to talk about his experiences in service.  The Veteran reported experiencing flashbacks and nightmares at least once a month.  He denied any suicidal/homicidal thoughts.  The Veteran testified that he slept well whenever he did not have nightmares.  The Veteran reported that he had problems remembering.  He shared that sometimes on a normal day, he felt a little depressed and down.  Other than social events, he and his wife visited his four children as often as possible.  He enjoyed spending time with his family.    

Overall, the Board finds that a 30 percent rating is warranted.  There is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The Veteran exhibited routine behavior taking care of his land and spending time with his wife.  He showed up at his VA examination casually groomed and was fully cooperative.  The Veteran was able to carry a normal conversation.  The Veteran had testified that at times he would feel depressed.  He further testified to mild memory loss.  The Board notes that the Veteran is competent to testify as to such symptoms.  The undersigned observed that the Veteran was emotional during his testimony.  Also, the Veteran's GAF score was a 65, which is indicative of mild symptoms that are reflected in a 30 percent rating.  

A rating of 50 percent is not warranted, however.  While there was occupational and social impairment, he did not exhibit reduced reliability and productivity.  The VA examiner found that the Veteran's symptoms did not negatively impact employment.  In addition, the Veteran spent time with his family and had been married to his wife for about six decades.  He also spent time tending his land.  Further, he was casually dressed and fully cooperative at his VA examination.  In addition, the VA examiner believed that the Veteran's symptoms were mild.

The Board now turns to the specific symptoms listed in a 50 percent rating.  The Veteran did report memory problems, and there is evidence of disturbances of motivation and mood.  However, there was no evidence of difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  Here, the VA examiner found no impairment in thought processing or communication.  There was no flattened affect.  The Veteran was euthymic, and the VA examiner found that his affect was appropriate to content.  The Veteran also did not exhibit circumstantial, circulatory or stereotyped speech.  His speech was deemed within normal limits with regard to rhythm and rate.  The Veteran did not mention panic attacks.  There was no loosening of association or any confusion, as well.  The Veteran was oriented to time, place and person.    

Overall, a rating of 30 percent (but no higher) is warranted for PTSD.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

II.  Right Arm

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran's increased rating claim was received in March 2009, the amendments are for application to the instant appeal.  

The Veteran's service-connected residuals of a stab wound to the right arm has been rated by the RO under the provisions of Diagnostic Code 7805.  Under this regulatory provision, disabling effect(s) not considered in rating provided under codes 7800 to 7804 are to be rated under an appropriate diagnostic code.

Under Diagnostic Code 7802, scars (not of the head, face, or neck) that are superficial and nonlinear are to be rated a maximum of 10 percent for area or areas of 144 square inches (929 sq. sm.) or greater.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiply qualifying scars are present, or if a single qualifying scar affects more than one extremity, or if a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scar that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portion of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial; and are not the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7802.

When the Veteran was afforded a VA examination in May 2009, he shared that while stationed in the Philippines in 1945, he was attacked and stabbed with a knife that penetrated his right bicep area.  The Veteran stated that his scar was nontender and with no pain.  There was no decreased range of motion or muscle atrophy due to this scar.  Upon physical examination, the VA examiner noted that there was a 
2 1/2 x 1 1/2 cm. well-healed scar that is hypopigmented.  It is in the middle one-third of the right arm and is on the lateral aspect of the biceps.  There was no loss of underlying tissue.  It was nontender and there was no loss of skin over the scar.  The VA examiner observed that there was no ulceration or break down.  He also observed that there was no limitation of function due to the scar.  The scar blended well with surrounding tissue.  The VA examiner diagnosed right upper extremity biceps scar.  The VA examiner added there was no pain in the scar tissue on examination and that the scar did not adhere to underlying tissue.  There was no frequent loss of skin over the scar.  He noted that there was no limitation of function caused by the scar. 

Overall, the Veteran's scar does not measure 144 square inches (929 sq. cm.) or greater.  Thus, a compensable rating under Diagnostic Code 7802 is not warranted.

The Board notes that the other Diagnostic Codes are not for application.  Diagnostic Code 7800 applies to scars of the head, face or neck.  Diagnostic Code 7801 pertains to scars other than the head, face or neck that are deep and nonlinear.  When the Veteran was afforded a VA examination in May 2005 (which was considered by a previous rating decision--June 2005), the VA examiner stated that there was no loss of underlying tissue and that he could not see that the wound penetrated on the medial aspect of the arm or chest.  It was additionally noted that there was no neurovascular injury that was demonstrated.  Thus, it appears to the Board that the Veteran's scar was superficial, rather than deep.  In addition, Diagnostic Code 7804 pertains to unstable or painful scars.  There was no evidence of frequent loss of covering of skin over the scar, and the Veteran denied pain.

As noted above, under Diagnostic Code 7805, disabling effect(s) not considered in rating provided under codes 7800 to 7804 are to be rated under an appropriate diagnostic code.  The Board acknowledges that at the December 2011 Board videoconference hearing, the Veteran testified that there is weakness in his right arm and tenderness.  Nevertheless, the Board finds no reason to consider any muscle injury code as there is no indication of any decreased range of motion or atrophy due to the scar.  Furthermore, while the Veteran is certainly competent to testify as to weakness, he is not competent to opine whether the weakness in his arm is a result of the original stab wound.  Regarding the tenderness described by the Veteran, the Board is unaware of an appropriate diagnostic code that addresses this symptom. 

The preponderance of the evidence is against the claim for a compensable rating for residuals of a stab wound.  Staged ratings are not of application since the Veteran's residuals of a stab wound to the right arm is adequately contemplated by the noncompensable rating.  Should the severity increase in the future, the Veteran may always file a claim for an increased rating.  


Extraschedular Rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


Service Connection

The other issue before the Board involves a claim of entitlement to service connection for a scar on the neck.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the December 2011 Board videoconference hearing, the Veteran testified that after hauling a 95-pound pack on a 25 mile march at basic training in 1944, he was treated at the hospital where a tube was inserted.  He testified that upon discharge, he mentioned to a warrant officer the scars on his neck and arm, and from when he had appendicitis.   

However, an April 1946 separation examination shows that three scars were noted-appendectomy, right bicep and right forearm.  There were no indications of a scar on the Veteran's neck.  

The Board acknowledges that other than a separation examination, there are no service treatment records associated with his claims file.  As noted above, the Veteran's record is fire-related.  The Board also acknowledges that the Veteran is competent to testify whether he has a scar.  However, it appears to the Board that at the time of the separation examination, he did not report any neck scars as he had with the other scars.  The Board notes that if he did have a scar on the neck in service, this would be the place where one would expect it to be reported.  As the Veteran is competent to testify as to whether he has a scar, it appears to the Board that he would have mentioned it to the examiner.  Also, the fact that medical personnel at the time detected scars located on other parts of the Veteran's body and did not detect any neck scar is evidence against the Veteran's claim.   

At the December 2011 Board videoconference hearing, the Veteran testified that he was in combat for 102 days.  The Board notes that the provisions of 38 U.S.C.A. 
§ 1154 (b) in which assertions regarding combat-related disabilities are accepted despite the lack of supporting documentation in service treatment records are not for application here.  The Veteran is not asserting that the scar on his neck is combat-related.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met in this case as the evidence of records fails to indicate that a neck scar, first reported many years post service, had its onset in service or is otherwise related thereto.

Overall, the totality of the evidence is against a finding of a nexus between the Veteran's neck scar and service.  Although the Veteran has claimed that he has a neck scar due to service, his assertion of a neck scar since service is not credible in light of the contemporaneous evidence.  The Veteran's failure to report the neck scar during his exit examination when he had the opportunity to do so is inconsistent with his current assertion made many years after service.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.


ORDER

Entitlement to a rating of 30 percent (but no higher) for PTSD is granted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 
 
Entitlement to a compensable rating for the residuals of a stab wound to the right arm is denied.

Service connection for a scar on the neck is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


